ITEMID: 001-23764
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: G.L. & S.L. v. FRANCE |Extracts]
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicants are French nationals, who live in Geffosses, Manche (France).
The facts of the case, as submitted by the parties, may be summarised as follows.
From 1984 to 1990, land consolidation was carried out in the municipality of Geffosses. In order to implement this project, the prefect set up a municipal committee for land management (commission communale d’aménagement foncier – “the CCAF”). A land consolidation association (association foncière de remembrement – “the AFR”) was also set up to implement and manage the works to be carried out as part of the land consolidation project (the CCAF and AFR are provided for in Article L.121-2 et seq of the new Countryside Code ...)
The land consolidation proceeded in a divisive atmosphere, a section of the municipality’s residents having repeatedly demonstrated their disagreement regarding the works being undertaken. Intervention by the riot police was necessary to impose compliance with the decisions adopted.
One of the farmers in the municipality, L., a member of the CCAF and deputy-chairperson of the AFR, successfully requested that a large water reserve be created, which necessitated the digging, in stony terrain, of several ditches needed for the installation of water pipes.
The cost of this work was met through a loan. Reimbursement of this loan was charged to the members of the AFR, including the applicants, through property taxes.
The applicants disputed the payment of these taxes, since they considered that they should not be obliged to pay for pipes which had not been laid on their properties or which had no proven positive impact on them.
They commenced proceedings before the administrative courts, requesting exemption from the taxes assigned in respect of 1989 to 1994. They were granted exemption in respect of the taxes for which they had been liable in 1989, 1990 and 1991 (decision delivered on 21 June 1994 by the Caen Administrative Court, upheld by a judgment delivered on 4 March 1997 by the Nantes Administrative Court of Appeal), and also in 1992, 1993 and 1994 (decision delivered on 10 March 1997 by the Caen Administrative Court).
In its judgment, the Administrative Court of Appeal found, inter alia:
“... Under the last sub-paragraph of Article 28 of the Countryside Code, applicable in this case, ‘The decree by the Conseil d’Etat ... shall establish the criteria ... for determining the formula for apportioning costs among the landowners, on the basis of the area assigned in the land consolidation, except in respect of costs appertaining to water-management works, which shall be divided in proportion to their expected benefit ...’. It follows from this provision, firstly, that the payment of the cost of water-management works carried out by a land consolidation association may be charged to a member of the association only where properties belonging to the latter and included in the land consolidation will benefit from these works, and that, in addition, the amount charged must be proportionate to the benefit of these works.
It follows from the inquiry into the facts that the taxes for the works related to the Gefosses land consolidation project which were charged [to the applicants] ... include, to a substantial degree, participation in the cost of the water-management works; the allocation of costs was calculated on the basis of the properties’ area alone and not, as concerns the water-management works, on the basis of the actual benefit for each of the properties concerned. Such a method of assigning costs could only have been legally applied if it had been established that the said works were of benefit, in fact and proportionally to their area, to all the properties forming part of the land consolidation scheme. It has been established that this is not the case; it therefore follows ... that [the applicants are] justified in requesting exemption from the taxes which they dispute ...”
Taking account of several similar judicial decisions which had exempted farmers from taxes imposed on them, the bureau of the AFR re-examined on 19 October 1995 the formula for assigning the costs arising from the water-management works. It adopted a new, detailed proposal for assigning costs, in such a way that each member of the AFR would benefit to an equal degree from completion of the water-management works and was consequently obliged to finance them. This proposal was then submitted to the landowners concerned for observations and to a public inquiry.
At its meeting on 30 November 1995 the bureau of the AFR, having inspected the complaints submitted, adopted a new decision containing the final version of the formula for assigning costs for the water-management works. This decision was signed by the Chair of the AFR and approved by the Coutances sub-prefect on 5 January 1996. However, it was not signed by the members of the bureau and entered in the register of decisions until 9 October 1996, when it contained a typed addition making it several pages longer than the document initially approved.
The applicants appealed to the administrative courts. They contested the validity of the procedures which had established the formula for assigning taxes at the AFR bureau’s meetings on 19 October 1995, 30 November 1995 and 9 October 1996, and requested that they be set aside. The applicants asked, in consequence, to be exempted from property taxes in respect of 1995 and 1996, which, they claimed, had been decided under invalid procedures.
In a judgment adopted on 20 January 1998 the Caen Administrative Court confirmed the exemption from the property taxes due in respect of 1989-1994, but rejected the applications concerning the taxes due in respect of 1995 and 1996. The applicants appealed to the Nantes Administrative Court of Appeal.
In addition, they lodged a criminal complaint, with an application to join the proceedings as civil parties, alleging forgery in connection with the decision of 30 November 1995 and asked the administrative court to defer its decision until the conclusion of the criminal proceedings.
In a judgment of 30 December 1998 the Nantes Administrative Court of Appeal confirmed the Administrative Court’s judgment in which it had refused to grant exemption for the taxes due in respect of 1995 and 1996.
In its judgment the Administrative Court of Appeal held, firstly, that the procedure to establish the formula for assigning the costs arising from the water-management works had been lawful, since “the fact that [the] decision ... was not signed by the members of the bureau and entered into the register of decisions contemporaneously is, in itself, without significance for its existence or validity”.
It went on to say:
“The water-management works conducted in the context of projects related to the Gefosses land consolidation entailed, as part of a general land improvement programme implemented homogeneously throughout the re-parcelled area, the clean-up of watercourses and the introduction of a network of primary ditches or culverts in the public-works strips reserved for the land association and of secondary ditches leading to the individual plots, so as to provide for the evacuation of excess water from all the re-parcelled plots .... the applicants’ allegation that the works in dispute were, in reality, carried out for the benefit of a single landowner is not corroborated by any evidence in the file.”
It concluded:
“Accordingly, the bureau of the Gefosses land consolidation association was entitled to consider, without infringing the provisions ... of Article R.133-8 of the Countryside Code, that these works would be of actual benefit to all the properties concerned by the land consolidation, in proportion to their area, and to decide, as it did by its decision of 30 November 1995, to divide the costs among the landowners concerned ... it follows from the foregoing that the [applicants’] submissions, requesting exemption from the taxes imposed on them ... in respect of 1995 and 1996, must be rejected”.
The applicants lodged an appeal on points of law. On 24 November 1999 the Conseil d’Etat dismissed this appeal in a judgment reasoned as follows:
“Under Article 11 of the Law of 31 December 1987 reforming administrative proceedings: ‘An appeal on points of law before the Conseil d’Etat shall be subject to a preliminary admissibility procedure. Admissibility shall be refused by judicial decision if the appeal is inadmissible or is not based on any reasonable arguments ...’.
In requesting the setting aside of the contested judgment, Mr and Ms G.L. allege that the Court was in breach of Article R. 133-8 of the Countryside Code in refusing to exempt them from the property taxes imposed on them in respect of 1995 and 1996, even though these taxes, which were intended to cover the cost of the water-management works, had allegedly been calculated in proportion to the area of re-parcelled land belonging to them rather than the actual benefit that they would derive from these works. To ensure that its judgment would not be vitiated by insufficient reasoning, the Court ought, at the very least, to have identified this benefit in specific terms with reference to the facts of the case. The Court had also failed to justify its refusal to defer decision until after the conclusion of the criminal proceedings introduced following a complaint of forgery in connection with the decision of 30 November 1995, which had decided the amount of the aforementioned taxes. The Court could not, without misdirecting itself, refuse to exempt them from the taxes in respect of 1995 and 1996, given that the decision of 30 November 1995 by the bureau of the land consolidation association was flawed by retroactiveness, in that it fixed the dates on which payments were to fall due for the 1995 financial year as a whole. Finally, the Court is alleged to have misdirected itself in declaring inadmissible the submissions requesting the setting aside of the decision of 30 November 1995, on the ground that members of a land consolidation association may not directly contest a decision by the association’s bureau fixing the amount and method of allocation of property taxes;
None of the above grounds is such as to render the appeal admissible.”
